Order filed February 25, 2014




                                  In The

                            Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                           NO. 01-13-00296-CR
                                ____________

                     DAVID GLEN MAYS, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 163rd District Court
                         Orange County, Texas
                   Trial Court Cause No. B-120056-R

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 53.

      The clerk of the 163rd District Court is directed to deliver to the Clerk of
this court the original of State's Exhibit 53, on or before March 7, 2014. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 53, to the clerk of the 163rd
District Court.



                                              PER CURIAM